Exhbit March 2 “Safe Harbor” Statement under the Private Securities Litigation Reform Act of 1995: This presentation includes “forward looking statements.” All statements other than statements of historicalfacts included in this presentation regarding the prospects of our industry and our prospects, plans, financialposition and business strategy, may constitute forward looking statements. These statements are based on thebeliefs and assumptions of our management and on the information currently available to our management atthe time of such statements. Forward looking statements generally can be identified by the words “believes,”“expects,” “anticipates,” “intends,” “plans,” “estimates” or similar expressions that indicate future events andtrends. Although we believe that the expectations reflected in these forward-looking statements are reasonable,these expectations may not prove to be correct. Important factors that could cause actual results to differmaterially from our expectations are disclosed in our filings with the United States Securities and ExchangeCommission (“SEC”). All subsequent written and oral forward-looking statements attributable to us or personsacting on our behalf are expressly qualified in their entirety by the cautionary statements included our SECfilings. Factors, risks and uncertainties that could cause actual outcomes and results to be materially differentfrom those projected include, but are not limited to, our ability to obtain financing, obtain and maintainregulatory approvals, generate sufficient cash flows, develop our universal chipset architecture, achieve marketacceptance for our services, develop our network and generate technological innovations. The forward-looking statements in this presentation are made only as of the date of this presentation.Weundertake no obligation to update or revise the forward-looking statements, whether as a result of newinformation, future events or otherwise. Safe Harbor 3 ØTerreStar Corporation §Publicly traded parent company (NASDAQ: “TSTR”) –TerreStar Networks (“TSN”) ownership is approximately 86% –TerreStar Global ownership is approximately 86% –Beneficially owns approximately 30 million shares of SkyTerra (“SKYT”) ØTerreStar Networks plans to develop, build and operate an all IP-basedintegrated satellite and ancillary terrestrial component (“ATC”) mobilecommunications network §TSN has rights to use 20 MHz of ATC eligible MSS S-band spectrum §The network will provide seamless, ubiquitous mobile communication services throughout the U.S. and Canada §TerreStar Canada Ownership is approximately 47% ØTSN plans to address growing government, enterprise and consumer demandfor wireless mobile voice and data services §Focus on government’s need for reliable emergency communications system §Market the services on a wholesale basis as a “carrier’s carrier” ØTerreStar Global, an 86% owned subsidiary of TerreStar Corporation, plans todevelop and operate an all IP-based integrated satellite and ComplementaryGround
